Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 14th, 2020 and May 21st, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 14, and 20 recite a reflection compensator composed of Teflon.  Teflon is a trademark term.  In view of MPEP 2173.05(u), the use of the term Teflon to describe the material of the reflection compensator renders the claim indefinite.
Allowable Subject Matter
Claims 1-4, 6-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, and 17, the prior art fails to teach or fairly suggest a neutron capture therapy system comprising a beam shaping assembly and a vacuum tube disposed in the beam shaping assembly, wherein the beam shaping assembly comprises: a beam entrance, an accommodating cavity for accommodating the vacuum tube, a moderator adjacent to an end of the accommodating cavity, wherein the moderator moderates neutrons generated from a target to an epithermal neutron energy range, a reflector surrounding the moderator, wherein the reflector guides deflecting neutrons back to the moderator to enhance an intensity of an epithermal neutron beam, a radiation shield disposed in the beam shaping assembly, wherein the radiation shield is configured to shield against leaked neutrons and photons to reduce a dose to a normal tissue in a non-irradiation area, and a beam exit, wherein the target is disposed at an end of the vacuum tube, the target undergoes a nuclear reaction with a charged particle beam entering through the beam entrance to generate neutrons, the neutrons form a neutron beam, and the neutron beam is emitted from the beam exit and defines a neutron beam axis, and wherein the moderator at least comprises two cylindrical moderating members with different outer diameters respectively, the moderator has a first end close to the beam entrance and a second end close to the beam exit, and the target is accommodated between the first end and the second end as recited in claim 1, a beam shaping assembly, a vacuum tube disposed in the beam shaping assembly, and a target disposed at an end of the vacuum tube, wherein the target undergoes a nuclear reactions with a charged particle beam entering through the beam entrance to generate neutrons, wherein the beam shaping assembly comprises: a beam entrance, an accommodating cavity for accommodating the vacuum tube, a moderator adjacent to an end of the accommodating cavity, wherein the moderator at least comprises two hollow cylindrical moderating members with different outer diameters and same inner diameter respectively, a reflector surrounding the moderator, and a beam exit as recited in claim 13, and a beam shaping assembly, the beam shaping assembly comprises: a beam entrance, a moderator, a reflector surrounding the moderator, and a beam exit, wherein the moderator at least comprises two hollow cylindrical moderating members with different outer diameters respectively as set forth in claim 17.
Claims 2-3, 5-12, 15-16, and 18-19 are allowable by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881